PER CURIAM.
•This .cause came on to be heard on motion of the appellees to affirm the judgment appealed from pursuant to Rule 38 of the Rules of ith-is Court, 30 F.S.A., and it appearing to the Court from an examination of the record that said motion is appropriate and seasonably made and that it is manifest that the questions raiséd on appeal are without substantial merit and need no further argument;
It is accordingly Ordered, Adjudged and Decreed that the motion to affirm the judgment appealed from be and the same is hereby granted. . . ,
DREW, C. J., and THOMAS, ROBERTS and THORNAL, JJ., concur.